Citation Nr: 1730994	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  08-37 511	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of a low back muscle strain. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1981 to June 1984 and from October 1987 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of this proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was last afforded a VA examination to address the nature and severity of her service-connected residuals of a low back muscle strain in March 2011.  In April 2017, the Veteran testified that her conditions had worsened.  As the evidence of record suggests that the Veteran's symptoms may have worsened, a remand is necessary to provide her with a more contemporaneous VA examination to assess the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).  Prior to scheduling this examination, the AOJ should locate and associate with the claims file any outstanding relevant treatment records. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran/representative to identify any outstanding VA and private treatment records related to the claim on appeal they would like considered.  The identified records should be sought.  
2.  Schedule the Veteran for an appropriate examination to determine the nature and severity of her service-connected residuals of a low back muscle strain.  

3.  After completing any additional development deemed necessary, readjudicate the issue on appeal.  If any of the benefits sought are not granted in full, issue the Veteran and her representative a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

